DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims
 	This Office Action is in response to Applicant's Restriction Requirement remarks filed on October 19, 2021. Claim(s) 41-60 are pending. Claim(s) 50-60 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant's election of Group I drawn to a compound of formula I and election of species of Example 43:

    PNG
    media_image1.png
    182
    287
    media_image1.png
    Greyscale

, without traverse of the restriction requirement in the reply is acknowledged. The requirement is deemed proper and is therefore made FINAL. Claim(s) 41-49 are examined herein insofar as they read on the elected invention and species. The elected species was found free of the art, therefore the search was expanded encompassing Formula I.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all 
 	Claims 41-49 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9,200,011. Although the conflicting claims are not identical, they are not patentably distinct from each other because the patented claims are to compounds of Formula I and methods for the treatment or prevention of a disease or condition associated with expression or activity of arginase I, arginase II, or a combination thereof in a subject, comprising administering to the subject therapeutically effective amount of at least one compound according to Formula I. The instant claims are drawn to compounds embraced by Formula I of the patented invention. Patented claims 1 and 2 are drawn to the compound of formula I and pharmaceutical compositions thereof. While the instant claims are product claims, they must have utility as they are utility patents. In order to understand the utility of the compounds, Examiner went to the specification for guidance. Since the scope of the composition of the instant invention is encompassed by composition of said patent and their utilities are the same, then the instant application is unpatentable over said patent.

 	Claims 41-49 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 9,233,985. Although the conflicting claims are not identical, they are not patentably distinct from the instant claims are to compounds as recited in claim 1. The patented claims are drawn to the compound of formula I and pharmaceutical compositions thereof. The patented compounds are encompassed by the compounds of the instant invention. The two inventions overlap highly, thus the instant application is unpatentable over said patent.

 	Claims 41-49 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 9,440,995. Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims are to compounds as recited in claim 1. The patented claims are drawn to the compound of formula I and pharmaceutical compositions thereof. The patented compounds embrace the compounds of the instant invention. The two inventions overlap highly, thus the instant application is unpatentable over said patent.

 	Claims 41-49 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,098,902. Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims are to compounds as recited in claim 1. The patented claims are drawn to the compound of formula I and pharmaceutical compositions thereof. The patented compounds are encompassed by the compounds of the instant invention. The two inventions overlap highly, thus the instant application is unpatentable over said patent.
s 41-49 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,603,330. Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims are to compounds of formula I. The patented claims are drawn to the compound of formula as recited in claim 1 and pharmaceutical compositions thereof. The patented compounds are encompassed by the compounds of the instant invention. The two inventions overlap highly, thus the instant application is unpatentable over said patent.

 	Claims 41-49 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,065,974. Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims are to compounds of formula I. The patented claims are drawn to the compound of formula as recited in claim 1 and pharmaceutical compositions thereof. The patented compounds are encompassed by the compounds of the instant invention. The two inventions overlap highly, thus the instant application is unpatentable over said patent.

 	Claims 41-49 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,844,080. Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims are to compounds of formula I. The patented claims are drawn to the compound of formula as recited in claim 1 and pharmaceutical compositions thereof. The patented compounds are encompassed by .


Conclusion
Claims 41-49 are not allowed.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sahar Javanmard whose telephone number is 571-270-3280.  The examiner can normally be reached on Monday-Friday, 9:00-5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SAHAR JAVANMARD/Primary Examiner, Art Unit 1627